United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, DETROIT
PERFORMANCE CLUSTER, Detroit, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Steve Burt, for the appellant
Office of Solicitor, for the Director

Docket No. 11-993
Issued: September 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 14, 2011 appellant, through her representative, filed a timely appeal from a
February 1, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) denying
modification of an April 16, 2003 loss of wage-earning capacity (LWEC) determination.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to modify OWCP’s April 16,
2003 wage-earning capacity.
On appeal, appellant, through her representative, contends that the position with the
employing establishment was makeshift in nature and not of the open job market.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 30, 2000 appellant, then a 31-year-old mail carrier, filed a traumatic injury
claim alleging that she twisted her left ankle while she was walking. Her claim was accepted for
left ankle sprain, left ankle instability impingement and left ankle lateral ligament
reconstruction/arthroscopy.
Appellant returned to sedentary work for the employing
establishment for six hours a day on February 26, 2001 and full-time restricted duty effective
May 24, 2001.
By decision dated April 16, 2003, OWCP determined that appellant had been reemployed
in a limited-duty full-time position with the employing establishment with wages of $35,064.00 a
year effective May 24, 2001. The position was sedentary in nature with sitting up to eight hours
a day, minimal walking and standing as tolerated and no pushing, pulling, stooping, twisting,
climbing or kneeling. OWCP determined that this position represented appellant’s LWEC and
that appellant had a wage-earning capacity of 100 percent. This decision was affirmed by a
hearing representative on February 18, 2004. On March 16, 2004 OWCP issued a schedule
award for nine percent impairment of the left lower extremity.
Appellant received and accepted several other restricted-duty job offers. On January 8,
2004 the employing establishment made her a new offer of a “permanent reassignment” in
compliance with her work restrictions, a position appellant refused. In an August 25, 2004 letter,
OWCP also found this position unsuitable. On August 31, 2004 it made appellant another
rehabilitation job offer for full-time work within strict compliance to physical activity
restrictions. Appellant accepted the position under protest. Another offer of modified
assignment was made on October 17, 2006 with a note that she would work within her medical
restrictions eight hours a day and she accepted this assignment. On March 9, 2007 another offer
was made for full-time employment with restrictions and was accepted by appellant.
On August 19, 2009 the employing establishment made appellant a reemployment/
reassignment offer. It noted that the position was in strict compliance with her medicallydefined work limitations, and included intermittent standing and walking for one hour and no
kneeling, bending, stooping, twisting and climbing. Appellant accepted the job offer under
protest. By letter dated September 22, 2009, the employing establishment indicated that the
offered position would become effective October 10, 2009 and that she should report to the new
location on that date at the Fenkell Station in Detroit. The hours for the position were 8:00 a.m.
to 9:30 a.m. five days a week. On November 3, 2009 appellant again indicated that she accepted
this job offer under protest as she was a full-time employee and should be offered at least fulltime work in her own building and that the job was against her duty status report.
On November 2, 2009 appellant filed a notice of recurrence, stating that, due to the
receipt of the job offer, she was no longer working full time as she was now working less than 10
hours a week. Appellant requested compensation commencing October 10, 2009.
In a letter dated April 21, 2010, the employing establishment indicated that, as part of the
National Reassessment Process (NRP), all rehabilitation modified positions and limited-duty
modified assignment were reassessed and on March 9, 2007 appellant was offered a
rehabilitation modified job based on her most recent medical documentation. Appellant accepted

2

a position as a call center agent. The letter noted that in 2009 she elected to leave the customer
care center, that on August 19, 2009 she was offered a rehabilitation modified job based on her
most recent medical documentation dated October 3, 2008 and noted that on September 3, 2009
she accepted the job offer under protest.
By decision dated July 7, 2010, OWCP denied appellant’s claim for modification of the
LWEC decision dated April 16, 2003.
On July 12, 2010 appellant requested an oral hearing before an OWCP hearing
representative. At the hearing held on November 4, 2010, appellant argued that the original loss
of wage-earning capacity decision was in error as the job offer was for a makeshift work to
specifically accommodate her medical restrictions. There was no evidence that appellant could
secure a position in the community at large. Appellant contended that the employing
establishment arbitrarily, through NRP, assigned her to a different office and slashed her
workday from 8 hours to 90 minutes a day. She also testified that when she returned to limitedduty work at the employing establishment wherein she answered the telephones, wrote certified
cards, did casing and nixies and separated mail for carriers. Appellant noted that she never
delivered mail and that her jobs were primarily sitting jobs. She estimated that over the last 10
years she had about six or seven different job offers, and that each time there was a list of new
things to do.
By decision dated February 1, 2011, OWCP’s hearing representative affirmed the July 7,
2010 decision denying modification of the LWEC decision.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 When an employee cannot return to the dateof-injury job because of disability due to work-related injury or disease, but does return to
alternative employment with an actual wage loss, OWCP must determine whether the earnings in
the alternative employment fairly and reasonably represent the employee’s wage-earning
capacity.3
Once wage-earning capacity is determined, a modification of such determination is not
warranted unless there is a material change in the nature and extent of the injury-related
condition, the employee has been retrained or otherwise vocationally rehabilitated, or the original
determination was, in fact, erroneous. These are the customary criteria for modification, and the
burden of proof is on the party attempting to show that modification of the determination is
warranted.4

2

5 U.S.C. § 8102(a).

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (October 2009).
4

Daniel J. Boesen, 38 ECAB 556 (1987).

3

FECA Bulletin No. 09-05, however, outlines OWCP procedures when limited-duty
positions are withdrawn pursuant to NRP. If, as in the present case, a formal LWEC decision has
been issued, OWCP must develop the evidence to determine whether a modification of that
decision is appropriate.5
ANALYSIS
OWCP accepted that appellant sustained a left ankle sprain, left ankle impingement and
underwent left ankle lateral ligament reconstruction/arthroscopy. Appellant returned to a
full-time limited-duty position with the employing establishment effective May 24, 2001 and, by
decision dated April 16, 2003, OWCP determined that this position represented her wage-earning
capacity.
After OWCP issued its formal LWEC decision, the employing establishment reassessed
appellant’s position under NRP which resulted in her being assigned to a limited-duty position
with limited hours. OWCP analyzed the case under the customary criteria for modifying a
LWEC determination, but did not acknowledge FECA Bulletin No. 09-05 or fully follow the
procedures outlined therein for claims, such as this, in which limited-duty positions are
withdrawn pursuant to NRP.6
When a LWEC decision has been issued, FECA Bulletin No. 09-05 requires OWCP to
develop the evidence to determine whether a modification of the decision is appropriate.7 To this
end, FECA Bulletin No. 09-05 asks OWCP to confirm that the file contain documentary
evidence supporting that the position was an actual bona fide position. It requires OWCP to
review whether a current medical report supports work-related disability and establishes that the
current need for limited duty or medical treatment is a result of injury-related residuals, and to
further develop the evidence from both the claimant and the employing establishment if the case
lacks current medical evidence.8
Further, FECA Bulletin No. 09-05 states that OWCP, in an effort to proactively manage
these types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the LWEC
determination was based was a bona fide position at the time of the rating, and to direct the
employing establishment to review its files for contemporaneous evidence concerning the
position.9
As OWCP failed to follow the guidelines in FECA Bulletin No. 09-05, the Board will set
aside the February 1, 2011 decision and remand the case for further consideration. After proper
5

FECA Bulletin No. 09-05 (issued August 18, 2009).

6

See M.A., Docket No. 12-316 (issued July 24, 2012).

7

FECA Bulletin No. 09-05, supra note 5.

8

Id. at §§ I.A.1-2.

9

Id. at § I.A.3.

4

compliance with FECA Bulletin No. 09-05 guidelines, OWCP shall issue an appropriate de novo
decision on appellant’s entitlement to wage-loss compensation beginning October 10, 2009.10
CONCLUSION
The Board finds that this case is not in posture for determination on whether modification
of OWCP’s April 16, 2003 WEC determination is appropriate. Further action by OWCP is
warranted.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 1, 2011 is set aside and the case remanded for further
action.
Issued: September 17, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

M.A., supra note 6; see also M.E., Docket No. 11-1416 (issued May 17, 2012).

5

